              Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
LOURDES PEREZ,                                                            Civil Action No. 20-cv-3341


                                   Plaintiff,

        -against-                                                         COMPLAINT

THE PORT AUTHORITY OF NEW YORK & NEW JERSEY,
PORT AUTHORITY POLICE BENEVOLENT
ASSOCIATION INC.,
and SCOT POMERANTZ, individually                                          Plaintiff Demands a Trial
and JOSEPH BRENNECK, individually,                                        By Jury

                                    Defendants.
----------------------------------------------------------------------X

        Plaintiff, LOURDES PEREZ, (hereinafter referred to as “Plaintiff” or “Plaintiff

LOURDES”), by and through Plaintiff’s attorneys, DEREK SMITH LAW GROUP, PLLC, as

and for Plaintiff’s Complaint in this action against the Defendants THE PORT AUTHORITY OF

NEW YORK & NEW JERSEY, PORT AUTHORITY POLICE BENEVOLENT ASSOCIATION

INC., SCOT POMERANTZ, and JOSEPH BRENNECK (hereinafter collectively referred to as

Defendants), respectfully alleges as follows upon information and belief:



                                       NATURE OF THE CLAIMS

1. This action is brought to remedy, inter alia, Defendants’ unlawful discrimination against

    Plaintiff PEREZ with respect to Plaintiff’s employment on the basis of sex, gender, race and

    skin color along with a hostile work environment, retaliation as a result of Plaintiff’s opposition

    to these unlawful practices. Through their unlawful and discriminatory conduct, Defendants

    violated, inter alia, Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C. § 2000e

    et. Seq. (“Title VII”), 42 U.S.C. § 2000e et. Seq. (“Title VII”), 42 U.S.C. §1981, New York
                                                        1
             Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 2 of 20



   State Human Rights Law; New York Executive Law, § 290, et seq. ("the Executive Law"); the

   Administrative Code of the City of New York 8-107 et seq. ("NYCHRL"); and any and all

   other causes of action which are alleged and/or can be inferred from the facts set forth herein.



                                 JURISDICTION AND VENUE

2. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §1331

   in that the action involves federal questions, because the causes of action asserted herein arise

   in part under Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C § 2000e et. Seq.

   (“Title VII”), and 42 U.S.C. § 1981 (“1981”), to remedy violations of the laws of the State of

   New York and City of New York based upon Federal Questions and the supplemental

   jurisdiction of this Court pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715

   (1966) and 28 U.S.C. § 1367, seeking declaratory and injunctive relief and damages to redress

   the injuries Plaintiff suffered as a result of being discriminated against and retaliated against

   by Plaintiff’s employer on the basis of Plaintiff’s sex, gender, race, and skin color as well as a

   hostile work environment.

3. 28 U.S.C. §1331 states that “The district courts shall have original jurisdiction of all civil

   actions arising under the Constitution, laws, or treaties of the United States.”

4. Plaintiff filed a complaint with the Equal Employment Opportunity Commission (“EEOC”).

5. On or about January 30, 2020, Plaintiff received a Notice of Right to Sue letter from the EEOC.

6. Plaintiff satisfied all administrative prerequisites and is filing this case within ninety (90) days

   of receiving the Right to Sue Letter.

7. Venue is proper in this District based upon the fact that the events or omissions which gave

   rise to the claims asserted herein occurred within the Southern District of New York.



                                                  2
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 3 of 20



                                            PARTIES

8. Plaintiff LOURDES PEREZ (hereinafter referred to as “Plaintiff” or “Plaintiff LOURDES”)

   is seeking damages to redress the injuries Plaintiff suffered as a result of being discriminated

   against by her employer, inter alia, on the basis of her sex, gender, race and skin color together

   with being subjected to a hostile work environment, discrimination, and retaliation.

9. Plaintiff is an individual Hispanic woman who is a resident of the State of New York, County

   of Bronx, with over twenty (20) years’ worth of experience as a Police Officer.

10. At all times material, Defendant THE PORT AUTHORITY OF NEW YORK & NEW

   JERSEY (hereinafter referred to as “Defendant PORT AUTHORITY and/or “PORT

   AUTHORITY”) is a domestic not-for-profit corporation duly existing by the virtue and laws

   of both the State of New York and the State of New Jersey that oversees regional transportation

   across the United States.

11. At all times material, Plaintiff was an “employee” of PORT AUTHORITY within the meaning

   of the aforementioned statutes.

12. At all times material, PORT AUTHORITY acted by and through their employees, agents, and

   servants who were acting in the scope and course of employment, agency and servitude.

13. Upon information and belief, at all times material, PORT AUTHORITY met and meet the

   definition of an “employer” under all applicable state and local statutes.

14. At all times material, Defendant PORT AUTHORITY POLICE BENEVOLENT

   ASSOCIATION INC. (hereinafter referred to as “Defendant PAPBA” or “PAPBA”) was, and

   still is, a domestic not for profit corporation duly authorized and existing under the laws of the

   State of New York.

15. At all times material, Defendant SCOT POMERANTZ (hereinafter referred to as “Defendant

   POMERANTZ” and/or “POMERANTZ”) was and is a Police Lieutenant for PORT
                                                 3
             Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 4 of 20



   AUTHORITY. POMERANTZ held supervisory authority over Plaintiff, controlling many

   aspects of Plaintiff’s job duties. POMERANTZ held the power to hire and fire Plaintiff.

16. As Plaintiff’s supervisor, POMERANTZ has also aided and abetted the unlawful conduct

   described herein.

17. At all times material, Defendant JOSEPH BRENNECK (hereinafter referred to as “Defendant

   BRENNECK” and/or “BRENNECK”) was a Police Sergeant for PORT AUTHORITY.

   BRENNECK held supervisory authority over Plaintiff, controlling many aspects of Plaintiff’s

   job duties. BRENNECK held the power to hire and fire Plaintiff.

18. As Plaintiff’s supervisor, BRENNECK has also aided and abetted the unlawful conduct

   described herein.

19. At all times material, Defendant RICK COTTON (hereinafter referred to as “Defendant

   COTTON” and/or “COTTON”) was and is the Executive Director of PORT AUTHORITY.

   COTTON held supervisory authority over Plaintiff, controlling many aspects of Plaintiff’s job

   duties. COTTON held the power to hire and fire Plaintiff.

20. As Plaintiff’s supervisor, COTTON has also aided and abetted the unlawful conduct described

   herein.

21. At all times material, after February 23, 2019, Plaintiff was and is a former employee of PORT

   AUTHORITY.




                                 FACTUAL ALLEGATIONS




                                                4
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 5 of 20



22. On or around September 27, 2002, Defendants hired Plaintiff as a Police Officer at PORT

   AUTHORITY.

23. At all times material, Defendants failed to promote Plaintiff and discriminated against Plaintiff

   on the basis of her sex, gender, race and skin color.

24. At all times material, approximately every three (3) years, PORT AUTHORITY compiles a

   list of Promotional Recommendations for Police Officers (hereinafter referred to as “the

   Recommendation List”), employed by PORT AUHTHORITY, who supposedly show

   exceptional promise for the Sergeant position.

25. At all times material, PORT AUTHORITY failed to list more than a miniscule fraction of

   people of color and minority women almost never made the list.

26. By way of example, as of June 21, 2018, the Recommendation List contains the names of only

   four (4) female officers out of a total of one hundred and 91 (191) Police Officers on site.

27. Most appalling, there is currently only one female Hispanic Sergeant employed by PORT

   AUTHORITY.

28. The first female Hispanic that PORT AUTHORITY promoted to Sergeant occurred in or

   around 2005. PORT AUTHORITY was established in 1921.

29. At all times material, Plaintiff was and is exemplary at her job and highly respected in her

   department, having served on duty on the site of Ground Zero on September 11, 2001. Plaintiff

   has faithfully and loyally served the citizens of New York City for well over a decade. Being

   a patrol police officer, Plaintiff is a steady desk officer. Plaintiff works hand-in-hand with

   Sergeants, Lieutenants and office staff. Plaintiff prepares roll calls, payroll, overtime for

   officers and supervisors, and receives emergency and non-emergency calls that come to the

   police desk. It is important to note that not all officers have this training.

30. At all times material, Plaintiff holds a Master’s Degree from Seton Hall University.
                                                  5
              Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 6 of 20



31. At all times herein, Plaintiff was an exemplary employee who did not disobey orders or

   directives from her superiors. Plaintiff performed all duties assigned in a diligent and

   upstanding manner.

32. In or around 2009, Plaintiff passed the Sergeant’s Examination with top marks.

33. Defendants denied Plaintiff the position, and even the opportunity for the position, by

   overlooking her in preparing the Recommendation List.

34. Upon information and belief, it is widely known amongst Plaintiff’s colleagues that PORT

   AUTHORITY has a corrupt history of nepotism and favoritism towards white Police Officers,

   and outright discrimination against officers who do not appear white enough for the role.

35. Notably, at the beginning of her career, STABILE boldly questioned Plaintiff, “HOW DID

   YOU GET THIS JOB WITH THAT ACCENT?”

36. In or around 2018, Plaintiff took and passed the Sergeant’s Examination a second time, topping

   her previous result with an eighty-eight (88%) percent score.

37. Again, Defendants denied Plaintiff the position, and the opportunity for the position of

   Sergeant, by choosing to keep her name off the Recommendation List.

38. A majority of the men on the 2018 Recommendation List, as well as in previous years, do not

   hold the tertiary-level educational credentials that Plaintiff holds, nor do they have Plaintiff’s

   years of experience.

39. Defendants have promoted several Sergeants despite significant criminal infractions on their

   records.

40. PORT AUTHORITY employee, LT. HARRISON (hereinafter referred to as “HARRISON”),

   was Plaintiff’s direct supervisor and had provided Plaintiff with a glowing evaluation.




                                                 6
             Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 7 of 20



41. PORT AUTHORITY employee, LT. THOMAS MICHAELS (hereinafter referred to as

    “MICHAELS”) worked closely with Plaintiff and often referred to Plaintiff as “Sarge” or

    “Seargant” while on the job.

42. When Defendants’ decision to preclude Plaintiff from the Recommendation List was

    communicated to MICHAELS, he expressed total disbelief that Plaintiff had not been selected.

43. MICHAELS asked, “Why didn’t you get it?” clearly expressing it could not have been

    because of her lack of experience or qualifications.

44. Defendants’ decision to preclude Plaintiff from the Recommendation List was motivated by

    their discriminatory animus towards her on the basis of her race, skin color, and sexs.

45. In or around the summer of 2018, Plaintiff opposed Defendants’ discrimination, requesting

    true consideration and a proper interview.

46. On or about August 12, 2018, Defendants held a panel interview for Plaintiff with three (3)

    white men, whom she did not know.

47. It is widely known that PORT AUTHORITY Sergeant candidates are typically interviewed by

    at least one interviewer with whom they have made direct acquaintance before.

48. Defendants denied Plaintiff the position.

49. Defendants’ decision to deny Plaintiff the position was motivated by their discriminatory

    animus towards her on the basis of her race, skin color, gender and sex.

50. On or about October 4, 2018, Plaintiff filed an internal complaint with PORT AUTHORITY’s

    Human Resources representatives regarding Defendants’ racial and gender-based

    discrimination.

51. However, no actions were ever taken to stop Defendants’ discriminatory treatment of Plaintiff.

52. Beginning the very next day, on or about October 5, 2018, Defendants initiated a

    discriminatory campaign of retaliation targeted against Plaintiff that included, inter alia,
                                                 7
             Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 8 of 20



    reconfiguring Plaintiff’s assignments in a way that is typically reserved for much newer

    officers on the job and placing Plaintiff under unusually strict scrutiny following her complaint.

53. By way of example, on or about October 5, 2018, POMERANTZ changed Plaintiff’s post at

    the 9/11 Memorial to Hub 3, a post that Plaintiff assigned to herself as she was in charge of the

    schedule.

54. When Plaintiff arrived at work later that morning, she discovered that someone had changed

    her assignment.

55. PORT AUTHORITY employee, Police Officer MORENO (hereinafter referred to as

    “MORENO”) informed Plaintiff that POMERANTZ made the switch.

56. Plaintiff asked POMERANTZ to change her post back to what was originally scheduled.

57. POMERANTZ denied the request.

58. Upon information and belief, POMERANTZ’s assignment change and refusal to reverse same

    was an attempt to disrupt Claimant’s schedule in direct retaliatory response to Claimant’s

    engaging in protected activity. The proximity in time to Plaintiff’s complaint to PORT

    AUTHORITY’s Human Resources is undeniable.

59. Other PORT AUTHORITY employees who had not made similar complaints about

    discrimination did not have their schedules disrupted. Similarly, requested shift adjustments

    were granted to other employees after Plaintiff’s requested shift adjustment was denied.

60. The above represents just some of the many tangible adverse employment actions that

    Defendants took against the Plaintiff.

61. By way of further example, on or about October 15, 2018, POMERANTZ interrupted

    Plaintiff’s personal relief time that had been previously approved by supervisory authority to

    demand her whereabouts.



                                                  8
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 9 of 20



62. By way of further example, on or about October 18, 2018, POMERANTZ sent Plaintiff on a

   duty call outside her designated post area.

63. Several officers who would normally have been assigned this task were available to take the

   task. However, Plaintiff was deliberately selected to humiliate and intimidate Plaintiff into

   obediently accepting a demotion in status.

64. When Plaintiff showed up to take the report per POMERANTZ’s orders, several of her co-

   workers asked Plaintiff why she was assigned the task, in light of her senior position and the

   availability of several junior officers more suited to the task.

65. Plaintiff felt embarrassed and shocked at this unfair treatment.

66. This was highly unusual, retaliatory behavior as a change in post like this would never happy

   to another officer with twenty (20) years of service.

67. By way of further example, on or about October 19, 2018, POMERANTZ ran out of his office

   to sign Plaintiff’s memo book a second time for absolutely no reason.

68. POMERANTZ and PORT AUTHORITY actively recruited other PORT AUTHORITY

   employees to expand Defendants’ campaign of retaliation against Plaintiff geared to paint

   Plaintiff as a bad performer and/or force the Plaintiff out of the PORT AUTHORITY.

69. By way of example, on or about February 23, 2019, BRENNECK counseled Plaintiff on a

   minor clerical error Plaintiff made in the month prior.

70. BRENNECK explicitly told Plaintiff that he was ordered to counsel Plaintiff on this by

   POMERANTZ.

71. Counselling would not occur for such minor clerical errors. Until this point, Plaintiff had not

   been subjected to any disciplinary issues by PORT AUTHORITY.

72. BRENNECK admitted to Plaintiff that he was only counselling her because POMERANTZ

   ordered him to do so.
                                                  9
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 10 of 20



73. BRENNECK’s counseling was, in actual fact, simply a means of further harassing and

    retaliating against Plaintiff for engaging in protected activity.

74. The above-described conduct demonstrates that the Plaintiff was, and still is, being treated,

    differently because she complained of unlawful conduct.

75. Plaintiff is being actively targeted by Defendants who are illegally utilizing Port Authority

    Police Department procedures and false representations to discredit her, to sabotage his career

    as a PORT AUTHORITY employee, to defame her professional reputation and to damage her

    financially.

76. On an ongoing and continuing basis, Plaintiff has been and continues to be subjected to

    wrongful, law-violating, punitive acts in a continuous campaign of harassment and vilification

    by Defendants.

77. Defendants devised, implemented, and executed a scheme through which they gave disparate,

    preferential treatment to certain employees, while those Defendants knowingly and

    intentionally denied equal treatment and benefits to others including Plaintiff.

78. Defendants discriminated against Plaintiff based on her race, skin color, gender and sex and

    because Plaintiff complained or opposed the unlawful conduct of Defendants related to the

    above protected classes.

79. Defendants’ failure to promote Plaintiff accounts for a salary loss of at minimum $30,000 a

    year, totaling at minimum $300,000 over a span of ten (10) years since Plaintiff first succeeded

    on the Sergeant’s examination. This amount does not include calculations for overtime and

    corresponding reductions in Plaintiff’s pension over this period of time.

80. Not only did Defendants neglect to take corrective action against their own failure to promote

    a well-qualified candidate, but actively retaliated, and continue to retaliate, against Plaintiff for

    pointing out Defendants’ biases to Human Resources.
                                                   10
           Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 11 of 20



81. The above are just some examples of the unlawful discrimination and retaliation to which

   Defendants subjected Plaintiff.

82. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured unlawful

   humiliation, degradation, victimization and embarrassment resulting in extreme emotional

   distress, severe depression, extreme anxiety, and physical ailments.

83. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured financial

   hardships and irreparable damage to Plaintiff’s professional reputation.

84. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation, which such employment entails. Plaintiff has also suffered pecuniary losses,

   emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

   losses. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

   condition.

85. As Defendants’ actions were malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands punitive damages against Defendants, jointly and

   severally.

86. Plaintiff claims alternatively (in the event Defendants claim so or that the Court determines)

   that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable claims for the

   above conduct and facts under the applicable law pertaining to Independent Contractors.

87. Plaintiff claims a continuous practice of discrimination and makes all claims herein under the

   continuing violations doctrine.



                           AS A FIRST CAUSE OF ACTION
                       FOR DISCRIMINATION UNDER TITLE VII
                      (AGAINST DEFENDANT PORT AUTHORITY)

                                                11
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 12 of 20




88. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

   this Complaint.

89. Title VII states in relevant part as follows:

   (a) Employer practices: It shall be an unlawful employment practice for an employer:

       (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

           against any individual with respect to his compensation, terms, conditions, or privileges

           of employment, because of such individual’s race, color, religion, sex, or national

           origin;

90. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil Rights

   Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon the unlawful

   employment practices of the above-named Defendant. Among other discriminatory comments

   and conduct, PORT AUTHORITY discriminated against Plaintiff on the basis of Plaintiff’s

   race, color, and sex, and creating a hostile work environment. Plaintiff complains of Defendant

   PORT AUTHORITY’s violations of Title VII's prohibition against discrimination in

   employment based, in whole or in part, upon an employee's race, color, or sex.

91. PORT AUTHORITY engaged in unlawful employment practices prohibited by 42 U.S.C.

   2000e et seq., by harassing and otherwise discriminating against Plaintiff as set forth herein.

92. PORT AUTHORITY violated the above and Plaintiff suffered numerous damages as a result.


                           AS A SECOND CAUSE OF ACTION
                         FOR RETALIATION UNDER TITLE VII
                       (AGAINST DEFENDANT PORT AUTHORITY)

93. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

   this Complaint.



                                                    12
           Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 13 of 20



94. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it

   shall be unlawful employment practice for an employer: “(1) to . . . discriminate against any

   of his employees . . . because she has opposed any practice made an unlawful employment

   practice by this subchapter, or because she has made a charge, testified, assisted or participated

   in any manner in an investigation, proceeding, or hearing under this subchapter.”

95. Defendant PORT AUTHORITY engaged in unlawful employment practices prohibited by 42

   U.S.C. 2000e seq. by discriminating against Plaintiff with respect to the terms, conditions or

   privileges of employment because of Plaintiff’s opposition to the unlawful employment

   practices of Defendants.

96. PORT AUTHORITY violated the above and Plaintiff suffered numerous damages as a result.


                          AS A THIRD CAUSE OF ACTION
                  FOR DISCRIMINATION UNDER 42 U.S. CODE § 1981
                           (AGAINST ALL DEFENDANTS)

97. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

   this Complaint.

98. 42 U.S. Code § 1981 - Equal rights under the law states provides:

   (a) All persons within the jurisdiction of the United States shall have the same right in every

       State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to

       the full and equal benefit of all laws and proceedings for the security of persons and

       property as is enjoyed by white citizens, and shall be subject to like punishment, pains,

       penalties, taxes, licenses, and exactions of every kind, and to no other.

   (b) For purposes of this section, the term “make and enforce contracts” includes the making,

       performance, modification, and termination of contracts, and the enjoyment of all benefits,

       privileges, terms, and conditions of the contractual relationship.

                                                13
             Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 14 of 20



    (c) The rights protected by this section are protected against impairment by nongovernmental

        discrimination and impairment under color of State law.

99. Defendants constantly enforced a purposefully discriminatory pattern and practice of depriving

    Hispanic and other non-white individuals of the equal rights described therein, in further

    violation of 42 U.S.C. §1981.

100. As a result of Defendants’ discrimination in violation of Section 1981, Plaintiff has been denied

    the enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s contractual

    relationship which provided substantial compensation and benefits, thereby entitling him to

    injunctive and equitable monetary relief; and having suffered such anguish, humiliation,

    distress, inconvenience and loss of enjoyment of life because of Defendants’ actions, thereby

    entitling Plaintiff to compensatory damages.

101. As alleged above, Defendants acted with malice or reckless indifference to the rights of the

    Plaintiff and copious other individuals named herein, thereby entitling Plaintiff to an award of

    punitive damages.

102. Defendants violated the above and Plaintiff suffered numerous damages as a result.

103. Plaintiff makes a claim against Defendants under all of the applicable paragraphs of 42 U.S.

    Code § 1981.

104. Plaintiff claims Defendants both unlawfully discriminated against Plaintiff and unlawfully

    retaliated against Plaintiff in violation of 42 USC 1981.

                            AS A FOURTH CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER STATE LAW
                              (AGAINST ALL DEFENDANTS)

105. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

    this Complaint.



                                                  14
                Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 15 of 20



106. New York State Executive Law § 296 provides that “1. It shall be an unlawful discriminatory

    practice: (a) For an employer or licensing agency, because of an individual's age, race, creed,

    color, national origin, sexual orientation, military status, sex, disability, predisposing genetic

    characteristics, [Effective January 19, 2016: familial status,] marital status, or domestic

    violence victim status, to refuse to hire or employ or to bar or to discharge from employment

    such individual or to discriminate against such individual in compensation or in terms,

    conditions or privileges of employment.”

107. Defendants engaged in an unlawful discriminatory practice by discriminating against the

    Plaintiff because of Plaintiff’s race, color, and national origin, as well as creating a hostile

    work environment and wrongfully terminating Plaintiff based on Plaintiff’s membership in the

    aforementioned protected classes.

108. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

    New York State Executive Law Section 296.

109. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                            AS A FIFTH CAUSE OF ACTION
                         FOR RETALIATION UNDER STATE LAW
                             (AGAINST ALL DEFENDANTS)

110. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

    this Complaint.

111. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

    practice: “For any person engaged in any activity to which this section applies to retaliate or

    discriminate against any person because he has opposed any practices forbidden under this

    article.”



                                                 15
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 16 of 20



112. Defendants engaged in an unlawful discriminatory practice by retaliating, terminating, and

    otherwise discriminating against Plaintiff with respect to the terms, conditions or privileges of

    employment because of Plaintiff’s opposition to the unlawful practices of Defendants.

113. Plaintiff makes a claim against Defendants under all of the applicable paragraphs of New York

    State Executive Law Section 296.

114. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                           AS A SIXTH CAUSE OF ACTION
                   FOR AIDING AND ABETTING UNDER STATE LAW
                           (AGAINST ALL DEFENDANTS)

115. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

    this Complaint.

116. New York State Executive Law §296(6) further provides that “It shall be an unlawful

    discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any

    of the acts forbidden under this article, or to attempt to do so.”

117. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

    and/or coercing the unlawful, discriminatory, and retaliatory conduct as stated herein.

118. Plaintiff makes a claim against Defendants under all of the applicable paragraphs of New York

    State Executive Law Section 296.

119. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                  AS A SEVENTH CAUSE OF ACTION
 FOR DISCRIMINATION UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                     (AGAINST ALL DEFENDANTS)

120. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

    this Complaint.
                                                  16
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 17 of 20



121. The Administrative Code of the Code of City of NY § 8-107 [1] provides that "It shall be an

    unlawful discriminatory practice: "(a) For an employer or an employee or agent thereof,

    because of the actual or perceived age, race, creed, color, national origin, gender, disability,

    marital status, sexual orientation or alienate or citizenship status of any person, to refuse to hire

    or employ or to bar or to discharge from employment such person or to discriminate against

    such person in compensation or in terms, conditions or privileges of employment."

122. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory working

    conditions, and otherwise discriminating against the Plaintiff as set forth herein.

123. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

    New York City Administrative Code Title 8.

124. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                   AS AN EIGHTH CAUSE OF ACTION
   FOR RETALIATION UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                     (AGAINST ALL DEFENDANTS)

125. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

    this Complaint.

126. The New York City Administrative Code Title 8, §8-107(1) (e) provides that it shall be

    unlawful discriminatory practice: "For an employer . . . to discharge . . . or otherwise

    discriminate against any person because such person has opposed any practices forbidden

    under this chapter. . . "

127. Each of the Defendants engaged in an unlawful discriminatory practice in violation of New

    York City Administrative Code Tide 8, §8-107(1) (e) by discriminating against the Plaintiff

    because of Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.

                                                   17
             Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 18 of 20



128. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

     New York State City Administrative Code Title 8.

129. Defendants violated the above and Plaintiff suffered numerous damages as a result.


             AS A NINTH CAUSE OF ACTION FOR AIDING AND ABETTING
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                          (AGAINST ALL DEFENDANTS)

130. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

     this Complaint.

131. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

     discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of any

     of the acts forbidden under this chapter, or attempt to do so."

132. Defendants engaged in an unlawful discriminatory practice in violation of New York City

     Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling, and coercing

     the above discriminatory, unlawful, and retaliatory conduct.

133. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

     New York City Administrative Code Title 8.

134. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                     AS A TENTH CAUSE OF ACTION
   FOR INTERFERENCE UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                      (AGAINST ALL DEFENDANTS)

135. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs of

     this Complaint with the same force and effect as if fully set forth herein.




                                                  18
             Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 19 of 20



136. New York City Administrative Code Title 8-107(19) Interference with protected rights states,

    in relevant part: It shall be an unlawful discriminatory practice for any person to coerce,

    intimidate, threaten or interfere with, or attempt to coerce, intimidate, threaten or interfere with,

    any person in the exercise or enjoyment of, or on account of his or his having aided or

    encouraged any other person in the exercise or enjoyment of, any right granted or protected

    pursuant to this section.

137. Defendants violated the section cited herein as set forth.

138. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                  AS AN ELEVENTH CAUSE OF ACTION
 FOR SUPERVISOR LIABILITY UNDER THE NEW YORK CITY ADMINISTRATIVE
                               CODE
                     (AGAINST ALL DEFENDANTS)

139. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

    of this Complaint with the same force and effect as if fully set forth herein.

140. New York City Administrative Code Title 8-107(13) entitled Employer liability for

    discriminatory conduct by employee, agent or independent contractor provides:

            a. An employer shall be liable for an unlawful discriminatory practice based upon the

                conduct of an employee or agent which is in violation of any provision of this

                section other than subdivisions one and two of this section.

            b. An employer shall be liable for an unlawful discriminatory practice based upon the

                conduct of an employee or agent which is in violation of subdivision one or two of

                this section only where:

            i. The employee or agent exercised managerial or supervisory responsibility; or

            ii. The employer knew of the employee's or agent's discriminatory conduct, and

                acquiesced in such conduct or failed to take immediate and appropriate corrective
                                                   19
            Case 1:20-cv-03341 Document 1 Filed 04/29/20 Page 20 of 20



                action; an employer shall be deemed to have knowledge of an employee's or agent's

                discriminatory conduct where that conduct was known by another employee or

                agent who exercised managerial or supervisory responsibility; or

            iii. The employer should have known of the employee's or agents discriminatory

                conduct and failed to exercise reasonable diligence to prevent such discriminatory

                conduct.

141. Defendants violated the above and Plaintiff suffered numerous damages as a result.




    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in an amount

which exceeds the jurisdiction of all lower courts for all damages including but not limited to

compensatory damages, punitive damages, statutory damages, lost wages, back pay, front pay,

attorney’s fees, costs, interest and all other damages as well as costs and disbursements of this

action as are just and proper to remedy Defendants’ unlawful employment practices.



                                           JURY DEMAND
Plaintiff demands a trial by jury as to all issues so triable.


Date: April 29, 2020
      New York, New York
                                                           Respectfully Submitted,
                                                           DEREK SMITH LAW GROUP, PLLC.
                                                           Attorneys for Plaintiff


                                                      BY: ___/s/___________________________
                                                          Danilo Bandovic, Esq.
                                                          1 Pennsylvania Plaza, 49th Floor
                                                          New York, New York 10119
                                                          (212) 587-0760


                                                    20
